— Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that the court abused its discretion in denying defendant’s motion for adjournment of his probation revocation hearing. The delinquency information, when read together with the attached deposition of Martha Cummings, gave defendant adequate notice of the time, place and manner in which the violation was committed. Defendant failed to demonstrate that an adjournment was necessary in order to prepare for the hearing. (Appeal from Judgment of Supreme Court, Monroe County, Purple, Jr., J. — Violation of Probation.) Present — Den-man, P. J., Boomer, Green, Balio and Doerr, JJ.